IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-10-00411-CR

CURTIS TYLER LUNSFORD,
                                                            Appellant
v.

THE STATE OF TEXAS,
                                                            Appellee



                           From the 52nd District Court
                              Coryell County, Texas
                          Trial Court No. FMM-10-20323


                          MEMORANDUM OPINION


      After his jury trial on a charge of murder had begun, Curtis Lunsford changed

his not-guilty plea to an open plea of guilty and waived his right to a jury. The trial

court accepted the guilty plea and found Lunsford guilty. After a punishment hearing,

Lunsford was assessed a seventy-five year prison sentence. Lunsford appealed, and his

appointed appellate counsel has filed a motion to withdraw and an Anders brief,

asserting that he has diligently reviewed the appellate record and that, in his opinion,

the appeal is frivolous. See Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d
493 (1967). Although informed of his right to do so, Lunsford did not file a pro se

response to the Anders brief.

          In an Anders case, we must, “after a full examination of all the proceedings, []

decide whether the case is wholly frivolous.” Anders, 386 U.S. at 744, 87 S.Ct. at 1400;

accord Stafford v. State, 813 S.W.2d 503, 509-11 (Tex. Crim. App. 1991). An appeal is

“wholly frivolous” or “without merit” when it “lacks any basis in law or fact.” McCoy

v. Court of Appeals, 486 U.S. 429, 439 n.10, 108 S. Ct. 1895, 1902 n.10, 100 L. Ed. 2d 440

(1988).

          We have conducted an independent review of the record, and because we find

this appeal to be wholly frivolous, we affirm the judgment.             Counsel must send

Lunsford a copy of our decision by certified mail, return receipt requested, at

Lunsford’s last known address. TEX. R. APP. P. 48.4. Counsel must also notify Lunsford

of his right to file a pro se petition for discretionary review. Id.; see also Ex parte Owens,

206 S.W.3d 670, 673-74 (Tex. Crim. App. 2006). We grant counsel’s motion to withdraw,

effective upon counsel’s compliance with this notification requirement as evidenced by

“a letter [to this Court] certifying his compliance.” See TEX. R. APP. P. 48.4.



                                                  REX D. DAVIS
                                                  Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Affirmed
Opinion delivered and filed March 21, 2012
Do not publish
[CRPM]
Lunsford v. State                                                                       Page 2